               Case 5:19-cv-01209 Document 1 Filed 10/09/19 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

ROBERT HARVEY AND ELOIS                         §
HARVEY,                                         §
                                                §
     Plaintiffs,                                §
                                                §
v.                                              §          Civil Action No. 5:19-cv-1209
                                                §
U.S. BANK NATIONAL ASSOCIATION                  §
AS TRUSTEE FOR THE HOLDERS OF                   §
THE CITIGROUP MORTGAGE LOAN                     §
TRUST INC. ASSET-BACKED PASS-                   §
THROUGH CERTIFICATES SERIES                     §
2005-HE3 and SHELLPOINT                         §
MORTGAGE SERVICING,                             §
                                                §
     Defendants.                                §

                                   NOTICE OF REMOVAL

         Defendants U.S. Bank National Association as Trustee for the Holders of the Citigroup

Mortgage Loan Trust Inc. Asset-Backed Pass-Through Certificates Series 2005-HE3 (“U.S.

Bank”) and NewRez LLC, F/K/A New Penn Financial, LLC, D/B/A Shellpoint Mortgage

Servicing (“Shellpoint” and collectively with U.S. Bank, “Defendants”), hereby file this Notice

of Removal pursuant to 28 U.S.C. Sections 1332, 1441, and 1446. In support of this Notice,

Defendants state as follows:

                                       INTRODUCTION

         1.        On or about September 27, 2019, Plaintiffs Robert Harvey and Elois Harvey

(“Plaintiffs”) filed their Original Petition and Application for Temporary Restraining Order and

Temporary Injunction (the “Petition”) bearing Cause No. 2019CI20433 in the 166th Judicial

District Court of Bexar County, Texas, styled Robert Harvey and Elois Harvey v. U.S. Bank

National Association as Trustee for the Holders of the Citigroup Mortgage Loan Trust Inc.


NOTICE OF REMOVAL                                                                      Page 1 of 8
MWZM: 15-000172-850
             Case 5:19-cv-01209 Document 1 Filed 10/09/19 Page 2 of 8



Asset-Backed Pass-Through Certificates Series 2005-HE3 (“U.S. Bank”) and Shellpoint

Mortgage Servicing (the “State Court Action”). A true and correct copy of the Docket Sheet

from the State Court Action is attached hereto as Exhibit A. In accordance with 28 U.S.C.

Section 1446(a), copies of all process, pleadings, and orders served in the State Court Action,

including will be filed as soon as the same are provided by the state court.

        2.      The allegations in the Petition relate to a deed of trust and foreclosure

proceedings on the real property and improvements located at 8758 Shallow Ridge Drive, San

Antonio, Texas 78239, more particularly described as:

               LOT 3, BLOCK 6, CAMELOT SUBDIVISION, UNIT 82,
               ACCORDING TO MAP OR PLAT THEREOF RECORDED IN
               VOLUME 9504, PAGES 178-179, OF THE DEED AND PLAT
               RECORDS OF BEXAR COUNTY, TEXAS.

(the “Property”). (See Petition at ⁋10). Plaintiffs bring a single cause of action for declaratory

judgment and also include a request for injunctive relief. (See Petition at ⁋⁋13-21).

       3.       This Notice of Removal is timely because thirty (30) days have not expired since

Shellpoint appeared herein, making removal proper in accordance with 28 U.S.C. Section

1446(b).

       4.       This action is removable to federal court pursuant to 28 U.S.C. Section 1441

because it could have been filed originally in this Court pursuant diversity jurisdiction conferred

by 28 U.S.C. Section 1332.

                  BASIS FOR REMOVAL – DIVERSITY JURISDICTION

       A.      There is complete diversity.

       5.      There is diversity jurisdiction in this Court because there is complete diversity of

citizenship between Plaintiffs and Defendant, and more than $75,000.00 is in controversy,

exclusive of interest and costs. See 28 U.S.C. § 1332.


NOTICE OF REMOVAL                                                                         Page 2 of 8
MWZM: 15-000172-850
              Case 5:19-cv-01209 Document 1 Filed 10/09/19 Page 3 of 8



       6.       Plaintiffs are individuals and citizens of the state of Texas (See Petition and

Exhibits.)

       7.       U.S. Bank is the trustee of a trust. When determining the citizenship of a trust

for purposes of diversity jurisdiction, it is the citizenship of the trustee which controls. Navarro

Sav. Assoc. v. Lee, 446 U.S. 458, 464-66 (1980); Mfrs. and Traders Trust Co. v. HSBC Bank

USA, N.A., 564 F. Supp. 2d 261, 263 (S.D.N.Y. 2008). U.S. Bank is, and at all times relevant to

this action was, a national association bank with its main office located in Cincinnati, Ohio. A

national bank is a citizen of the state where its main office, as designated in its articles of

association, is located. Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 307 (2006). Thus, U.S.

Bank is a citizen of Ohio, and no other state, for purposes of diversity jurisdiction.

       8.       NewRez LLC, F/K/A New Penn Financial, LLC, D/B/A Shellpoint Mortgage

Servicing is a limited liability company and its citizenship is determined by its members. See

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). The sole member of

NewRez LLC d/b/a Shellpoint is Shellpoint Partners LLC. The members of Shellpoint Partners

LLC are NRM Acquisition, LLC and NRM Acquisition II, LLC. The sole member of both NRM

Acquisition, LLC and NRM Acquisition II, LLC is New Residential Mortgage, LLC. New

Residential Mortgage, LLC’s sole member is New Residential Investment Corp., a Delaware

Corporation with its principal place of business in New York. Therefore, Shellpoint is a citizen

of Delaware and New York for diversity purposes.

       9.      Because Plaintiff and Defendants do not share a state citizenship, there is

diversity of citizenship.

       B.      The amount in controversy exceeds $75,000.00.

       10.     When declaratory or injunctive relief is sought, the amount in controversy is

measured by the value of the object of the litigation, and the value of that right is measured by

NOTICE OF REMOVAL                                                                          Page 3 of 8
MWZM: 15-000172-850
             Case 5:19-cv-01209 Document 1 Filed 10/09/19 Page 4 of 8



the losses that will follow. Webb v. Investacorp, Inc. 89 F.3d 252, 256 (5th Cir. 1996). Stated

differently, “the amount in controversy, in an action for declaratory and injunctive relief, is the

value of the right to be protected or the extent of the injury to be prevented.” Leininger v.

Leininger, 705 F.2d 727, 729 (5th Cir. 1983); see also Lamarr v. Chase Home Finance, LLC,

2008 WL 4057301 (N.D. Miss. 2008) (finding amount in controversy requirement was satisfied

where plaintiff sought to set aside foreclosure sale and home appraised for $83,000.00, plus

unspecified amount of monetary damages); Bank of America National Trust and Sav. Assoc. v.

Reeves, 1995 WL 96617, *1 (E.D. La. 1995) (court held that the amount in controversy was met

in action seeking to enjoin foreclosure on property because the suit “puts at issue the entire value

of the property on which they attempt to enjoin defendants from foreclosing.”).

       11.     “Reasonable bases for valuing properties include ‘purchase price, market value, or

outstanding principal and interest.’” McPherson v. Bank of Am., N.A., No. H-16-3498, 2016 U.S.

Dist. LEXIS 180115, at *6 (S.D. Tex. Dec. 30, 2016) (citations omitted).

       12.     Plaintiffs seek injunctive relief prohibiting Defendants from foreclosing on the

Property. (See Petition at Prayer). Therefore, through the request for injunctive relief, they have

put an amount in controversy equal to the value of the Property. The Bexar County Central

Appraisal District’s most recent valuation of the Property shows a total assessed value of the

Property at $124,090.00. (See Exhibits B, B-1). For this reason alone, the amount in controversy

exceeds $75,000.00.

       13.       For the reasons stated above, there can be no dispute that Plaintiff seeks in

excess of the minimum amount in controversy.




NOTICE OF REMOVAL                                                                          Page 4 of 8
MWZM: 15-000172-850
              Case 5:19-cv-01209 Document 1 Filed 10/09/19 Page 5 of 8



                                              VENUE

       14.      Venue for removal is proper in this district and division, the United States

District Court for the Western District of Texas, San Antonio Division, under 28 U.S.C. Section

1441(a) because this district and division embrace the 166th Judicial District Court of Bexar

County, Texas, the forum in which the removed action was pending.

                                              NOTICE

       15.      Pursuant to 28 U.S.C. Section 1446(d), a copy of this Notice is being filed with

the Clerk of Court for the 166th Judicial District Court of Bexar County, Texas.

                                          CONCLUSION

       For the reasons described above, Defendants respectfully requests that this Court take

jurisdiction over this matter and proceed as if it had been originally filed herein.

                                                         Respectfully submitted,

                                                    By: /s/ Mark D. Cronenwett
                                                        MARK D. CRONENWETT
                                                        Texas Bar No. 00787303
                                                        mcronenwett@mwzmlaw.com

                                                    MACKIE WOLF ZIENTZ & MANN, P. C.
                                                    14160 North Dallas Parkway, Suite 900
                                                    Dallas, TX 75254
                                                    Telephone: (214) 635-2650
                                                    Facsimile: (214) 635-2686

                                                    ATTORNEYS FOR DEFENDANTS




NOTICE OF REMOVAL                                                                      Page 5 of 8
MWZM: 15-000172-850
                 Case 5:19-cv-01209 Document 1 Filed 10/09/19 Page 6 of 8



                                List of all Counsel of Record

For Plaintiff:

Barry L. Efron
Texas Bar No. 00793003
10010 San Pedro Avenue, Suite 660
San Antonio, Texas 78216
210.366.9676
befron@efron-efron.com

For Defendants:

Mark D. Cronenwett
Texas Bar No. 00787303
Mackie Wolf Zientz & Mann, P. C.
14160 North Dallas Parkway, Suite 900
Dallas, TX 75254
(214) 635-2650 Telephone
(214) 635-2686 Facsimile
mcronenwett@mwzmlaw.com




NOTICE OF REMOVAL                                                           Page 6 of 8
MWZM: 15-000172-850
            Case 5:19-cv-01209 Document 1 Filed 10/09/19 Page 7 of 8



                          INDEX OF DOCUMENTS ATTACHED

Exhibit A     Docket Sheet for Cause No. 2019CI20433 in the 166th Judicial District Court of
              Bexar County, Texas;

Exhibit B     Declaration of Mark D. Cronenwett;

              B-1     Data Sheet from the Bexar, Texas Central Appraisal District web-site on
                      October 2, 2019.




NOTICE OF REMOVAL                                                                   Page 7 of 8
MWZM: 15-000172-850
            Case 5:19-cv-01209 Document 1 Filed 10/09/19 Page 8 of 8



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was served on
October 9, 2019 as stated below on the following party:

       Via ECF:
       Barry L. Efron
       befron@efron-efron.com
       Texas Bar No. 00793003
       10010 San Pedro Avenue, Suite 660
       San Antonio, Texas 78216
       210.366.9676

                                                       /s/ Mark D. Cronenwett
                                                        MARK D. CRONENWETT




NOTICE OF REMOVAL                                                                  Page 8 of 8
MWZM: 15-000172-850
